Dear Mr. Murphy:
You have requested our opinion on whether or not the State Board of Elementary and Secondary Education may establish a furlough policy for instructors and other unclassified employees, and whether the institution will retain the positions of the furloughed unclassified employees.
Vocational-technical schools are under the control of BESE. Article VIII, Section 3 of the 1974 Louisiana Constitution; La. R.S. 17:1995. Unclassified employees of vocational-technical schools are employees of BESE.
Therefore, BESE has the authority to adopt a furlough policy over unclassified employees. Classified employees at vocational-technical institutions would be governed by Department of Civil Service regulations on furloughs. Positions furloughed would be retained by the vocational-technical institution unless BESE provides otherwise by regulation.
Sincerely,
                                       WILLIAM J. GUSTE, JR. Attorney General
                                   BY: __________________________ DAVID G. SANDERS Assistant Attorney General
DGS:jhb